Citation Nr: 1003664	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  05-35 212	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for 
rheumatoid/osteoarthritis, including due to exposure to 
ionizing radiation or as a residual of cold weather injury.

2.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, including due to 
exposure to ionizing radiation or as a residual of cold 
weather injury.

3.  Entitlement to service connection for 
neuromyalgia/peripheral neuropathy of the lower extremities, 
including due to exposure to ionizing radiation or as a 
residual of cold weather injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from August 
1948 to July 1952.

This appeal to the Board of Veterans' Appeals (Board) is from 
October 2005, November 2007, and June 2009 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

As support for his claims, the Veteran and his wife testified 
at a videoconference hearing in November 2009 before the 
undersigned Veterans Law Judge of the Board.  During the 
hearing, the Veteran submitted additional evidence and waived 
his right to have the RO initially consider it.  See 38 
C.F.R. §§ 20.800, 20.1304(c) (2009).

Also during the hearing, the Veteran indicated he is 
satisfied with the noncompensable (i.e., 0 percent) rating 
for a scar on the right lateral aspect of his neck as a 
residual of basal cell carcinoma.  See the hearing transcript 
at page 5.  He indicated that his doctor had told him 
everything is okay following a recent check up, since there 
had been no recurrence of the cancer, so he withdrew his 
appeal for a higher rating for this disability.  38 C.F.R. § 
20.204 (2009).

Because of the Veteran's age, the Board has advanced this 
appeal on the docket pursuant to 38 C.F.R. § 20.900(c) 
(2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claims must be further developed, however, so, 
regrettably, the Board is remanding this case to the RO via 
the Appeals Management Center (AMC).


REMAND

Before addressing the claims on appeal, the Board finds that 
additional development is required.  The Veteran testified 
during his recent hearing that he was exposed to ionizing 
radiation from 1950 to 1951 while participating in atomic 
bomb testing in the Marshall Islands during the Korean 
Conflict.  He further testified that he was exposed to very 
frigid (cold and icy) weather in Northern Korea in 1950.  
He attributes his arthritis and upper and lower extremity 
peripheral neuropathy to that exposure to ionizing radiation 
and cold weather injury.  A VA medical examination and 
opinion are needed to determine the etiology of these 
conditions, including specifically in terms of whether they 
are attributable to his military service as alleged.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4)(i).  
See also Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002).  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, presumptive service connection 
under 38 U.S.C.A. § 1112(c) (West 2002) and 38 C.F.R. 
§ 3.309(d) (2009) is warranted for certain diseases present 
in "radiation-exposed Veterans."  Second, a "radiogenic 
disease" may be service connected on a direct basis after 
specified developmental procedures are conducted under the 
framework of 38 C.F.R. § 3.311 (2009).  Third, even if the 
claimed disability is not listed as a presumptive disease 
under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 
38 C.F.R. § 3.311, direct service connection still must be 
considered by way of in-service incurrence or aggravation 
therein, including presumptive service connection for chronic 
diseases.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Reports from the Department of Defense (DOD), Defense Threat 
Reduction Agency (DTRA) and the Veteran's service treatment 
records (STRs) confirm he was exposed to ionizing radiation 
during service.  Specifically, he participated in Operation 
GREENHOUSE, conducted at the Pacific Proving Ground in 1951.  


A May 2009 DTRA report indicated applicable radiation dosages 
affecting his nervous system, highly pertinent to his claim 
for resultant neuromyalgia or peripheral neuropathy of his 
upper and lower extremities.  As well, a June 2009 DTRA 
report detailed radiation dosages applicable to his claim for 
osteoarthritis and rheumatoid arthritis.  

There is conflicting medical opinion evidence, however, as to 
whether that exposure to ionizing radiation in service is the 
source of the Veteran's currently claimed arthritis and upper 
and lower extremity neuropathy.  A July 2009 letter from the 
VA's Chief Public Health and Environmental Hazards Office 
specifically addresses this purported link between the 
Veteran's arthritis and that exposure to ionizing radiation 
while in service, concluding "it is highly unlikely that 
[his] rheumatoid arthritis and/or osteoarthritis can be 
attributed to exposure to ionizing radiation while in 
military service."  

Moreover, a May 2009 letter from VA's Chief Public Health and 
Environmental Hazards Office specifically addresses the 
possibility of a link between the Veteran's neuropathy and 
exposure to ionizing radiation in service, similarly finding 
that "it is unlikely that his neuromyopathy of the lower 
extremity of unknown origin can be attributed to ionizing 
radiation exposure while in military service."  Further, a 
November 2007 VA nerves compensation examination also 
provided an unfavorable opinion against such an etiology of 
the peripheral neuropathy affecting the Veteran's lower 
extremities and associated neuromyopathy as being a residual 
of exposure to ionizing radiation while in service.  But the 
latter opinion did not account for the later May 2009 DTRA 
report on applicable radiation dosages affecting his nervous 
system.

On the other hand, there is medical opinion evidence 
supporting the Veteran's contention that his arthritis and 
upper and lower extremity neuropathy are etiologically linked 
to his exposure to ionizing radiation while in service.  
He recently submitted an October 2009 statement from a 
private treating physician, Dr. A.M., concluding the 
Veteran's "arthritic condition is more likely than not 
related to his exposure to ionizing radiation, plus the fact 
that his cold injury is a contributing factor..."  This 
physician appeared to base this opinion upon a review of the 
Veteran's reported medical history, but possibly independent 
physical medical examination as well.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995); Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005); Coburn v. Nicholson, 19 Vet. App. 427 (2006) 
(reliance on a Veteran's statements renders a medical report 
not credible only if the Board rejects the statements of the 
Veteran as lacking credibility).  See also Nieves-Rodriguez 
v. Peake, 22 Vet App 295 (2008), discussing, in great detail, 
how to assess the probative weight of medical opinions and 
the value of reviewing the claims file.  In the Nieves-
Rodriguez decision, the Court explained that mere review of 
the claims file is not a prerequisite or dispositive of the 
probative value of a medical nexus opinion, instead the 
factually accurate, fully articulated, sound reasoning for 
the conclusion expressed, unless the opinion fails to 
discuss, address or otherwise account for relevant evidence 
in the file that, if considered, might change the outcome of 
the opinion.

Here, the Veteran's exposure to ionizing radiation in service 
in the manner alleged has been confirmed.  Indeed, his 
prostrate cancer with residual erectile dysfunction and 
incontinence were service connected on the basis of said 
exposure, as was the basal cell carcinoma involving the right 
lateral aspect of his neck.  And therefore, his reported 
history is credible at least insofar as having experienced 
this claimed exposure to ionizing radiation.  Further, 
positive opinions supporting an etiological link between his 
arthritis and that ionizing radiation exposure in service 
were previously provided by Dr. A.M. in September 2005, May 
2006 and November 2008.

In a similar vein, an October 2009 statement from a treating 
neurologist, Dr. T.B., etiologically links the Veteran's 
neuropathy to that exposure to ionizing radiation while in 
service.  Dr. T.B. stated, "I believe that the [Veteran's] 
neuropathic and myopathic symptoms in the arms and legs are 
more likely than not related to [his] exposure to ionizing 
radiation during his military service in 1951."  This 
opinion, like the others mentioned, appears to have been 
based on both the Veteran's credible, albeit self-reported 
history of radiation exposure in service, as well as 
extensive independent laboratory testing by Dr. T.B.  Nieves-
Rodriguez v. Peake, 22 Vet App 295 (2008); Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); Coburn v. Nicholson, 19 
Vet. App. 427 (2006).

Still other supporting opinions etiologically linking the 
Veteran's neuropathy to the radiation exposure in service 
were provided by Dr. T.B. in April 2006 and November 2007.

Because of these conflicting medical opinions regarding the 
cause of the Veteran's arthritis and upper and lower 
extremity peripheral neuropathy, further medical comment is 
needed to try and resolve these differences of opinion.

And as for the allegation of cold weather injury residuals, 
the Board notes that the effects of cold injury may not 
become apparent for many years.  VA has determined that 
continuity of symptomatology is not required to establish 
service connection for cold injury residuals.  See VBA 
Training Letter (TL) 00-07 (July 17, 2000).  According to the 
training letter, typically, there are symptoms for several 
days to two weeks after the cold injury, followed by a long 
latent period, after which, years later, late or delayed 
signs and symptoms may appear.  Id.  VBA training letters 
have also provided specific symptoms or conditions which are 
late effects of cold injuries.  See TL 02-01 (March 29, 2002) 
and TL 00-07 (July 17, 2000); see also 38 C.F.R. § 4.104, 
Code 7122 (2009).  These include disturbances of nail growth, 
recurrent fungal infections, pain and/or paresthesia, and/or 
numbness, and sensory neuropathy and/or disturbances of 
sensation, or degenerative changes.

VA has taken a number of steps to assist claimants and to 
enhance the adjudication of claims for residuals of cold 
injury.  They include:  revision and expansion of the 
criteria for rating residuals of cold injury; the addition of 
a section on cold injury in the adjudication procedures 
manual; and development of a cold injury examination 
protocol.  See VA Adjudication Procedure Manual M21-1MR, Part 
III, iv, 4, E.21 (December 29, 2007).  So, despite the lack 
of any specific record of a cold injury in service, VA may 
still grant service connection for residuals of cold injury 
that are diagnosed long after service.  Id.  In such cases, 
VA provides service connection may be granted, but only when 
the following are shown:  (1) the cold injury was incurred 
during military service, and (2) an intercurrent non-service 
connected (NSC) cause cannot be determined.  Id.

A preliminary review of the Veteran's service treatment 
records (STRs) is unremarkable for any complaint, treatment 
or diagnosis of a cold weather injury during active duty.  
Nonetheless, there is medical opinion evidence supporting the 
possibility that his arthritis and neuropathy are residuals 
of cold weather injury.

Indeed, as mentioned, the October 2009 statement from Dr. 
A.M. indicates the Veteran's cold weather exposure in service 
was a contributing factor to his arthritis.  Significantly, 
this history of cold weather injury during service was self-
reported by the Veteran, and its accuracy has not been 
confirmed - unlike the confirmation of his exposure to 
ionizing radiation.  A February 2008 statement from Dr. A.F. 
notes the Veteran's symptoms of paraesthesias and arthritic 
changes of the hands and wrists "are more likely than not 
related to cold exposure."  So it is unclear whether that 
commenting private physician had the benefit of considering 
the Veteran's entire medical history, including especially 
the absence of documented cold weather injury in his STRs.  
And, again, although review of the claims file is not a 
prerequisite to offering a probative medical nexus opinion, 
it is when, as here, there is relevant evidence in the file 
that is not mentioned in the favorable opinion or otherwise 
accounted for.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008); Kowalski v. Nicholson, 19 Vet. App. 171 (2005); 
Coburn v. Nicholson, 19 Vet. App. 427 (2006); and LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  This provides further 
reason to obtain additional medical comment concerning the 
etiology of the Veteran's arthritis and upper and lower 
extremity neuropathy, especially in terms of whether these 
conditions are attributable to his military service.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).



Accordingly, this case is REMANDED for the following 
additional development and consideration:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Schedule the Veteran for another VA 
compensation examination to determine the 
nature and etiology of his current 
rheumatoid/osteoarthritis and bilateral upper 
and lower extremity neuromyalgia/peripheral 
neuropathy.  He is hereby advised that failure 
to report for this scheduled VA examination, 
without good cause, may have adverse 
consequences on these claims.  The examination 
should include any diagnostic testing or 
evaluation deemed necessary.  The claims file, 
including a complete copy of this remand, must 
be made available for review of the Veteran's 
pertinent medical and other history.

Based on a comprehensive review of the claims 
file and objective clinical evaluation, the 
designated examiner is asked to confirm 
whether the Veteran currently has the claimed 
disabilities of rheumatoid/osteoarthritis and 
bilateral upper and lower extremity 
neuromyalgia/peripheral neuropathy.  If he 
does, then the examiner must also provide an 
opinion as to whether it is at least as likely 
as not (50 percent or more probable) these 
conditions are attributable to the Veteran's 
military service, but especially to exposure 
to ionizing radiation and/or cold weather 
injury.

The examiner should make every effort to 
reconcile the conflicting medical and other 
opinions in the record (discussed in this 
remand).

Note also that the Veteran is competent even 
as a layman to report having been exposed to 
extremely frigid weather in Korea, as this 
requires only personal knowledge and 
experience, not medical expertise, as it comes 
to him through his senses.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (holding 
that an examination was inadequate where the 
examiner did not comment on the Veteran's 
report of in-service injury and, instead, 
relied on the absence of evidence in the 
Veteran's service treatment records to provide 
a negative opinion).

That said, however, although the Veteran is 
competent even as a layman to proclaim having 
only sustained cold weather injury while in 
service, as opposed to at any other point 
during his lifetime, his testimony concerning 
this also must be considered in light of the 
medical and other evidence of record to 
determine whether his lay testimony is also 
credible (a factual determination) to 
resultantly have probative value.  See 
Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009).  

The examiner must discuss the rationale of all 
opinions expressed, whether favorable or 
unfavorable to the claims.

The term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, rather that the weight of medical 
evidence both for and against a conclusion 
such as causation is so evenly divided that it 
is as medically sound to find in favor of that 
conclusion as it is to find against it.



2.	Then readjudicate the claims in light of 
the additional evidence.  If the claims are 
not granted to the Veteran's satisfaction, 
send him an SSOC and give him an opportunity 
to respond to it before returning the file to 
the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

